Citation Nr: 1339247	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  09-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.  The Veteran died in April 2008.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the RO.  

The VBMS and Virtual VA folders have been reviewed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran died in April 2008.  The death certificate lists the cause of death as liver cancer.  The appellant contends that the cause of the Veteran death is related to his military service.  Specifically, she asserts that his liver cancer was caused by a parasite that he caught while serving in Vietnam.  

On review, additional development is needed prior to consideration on the merits.  See 38 C.F.R. § 3.159(c) (2013).  

Information of record shows that the Veteran received both VA and private medical treatment.  VA records are contained within the records received from the Social Security Administration and date through October 2005.  On remand, any additional VA records pertaining to the Veteran should be obtained.  

The death certificate indicates that the Veteran died in hospice care.  The records relating to his terminal hospitalization should be obtained.  

In support of her claim, the appellant submitted an excerpt from a service organization newsletter.  This is essentially a letter from another surviving spouse who was writing to inform all Vietnam veterans about a potential health risk.  She reported that her husband had died of liver cancer and that there were two known causes for this cancer - hepatitis C and parasites from the water supply in Vietnam.  Her husband's cancer was apparently attributed to parasites.  

The private medical evidence shows that, in addition to liver cancer, the Veteran suffered from hepatitis C and cirrhosis.  A review of service treatment records shows that, in September 1969, while serving in the Republic of Vietnam, the Veteran was seen for stomach cramps and was admitted for a history of intestinal parasites.  He was discharged approximately 2 days later.

On remand, efforts should be made to obtain any in-patient clinical records pertaining to the referenced hospitalization.  Additionally, a VA medical opinion is needed.  See 38 U.S.C.A. § 5103A(a) (West 2002); DeLaRosa v. Peake, 525 F.3d 1319 (Fed. Cir. 2008) (in a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain copies of any VA medical records pertaining to the Veteran for the period from October 2005 through April 2008.  Any records obtained should be associated with the claims folder or virtual folder.  

2.  The RO also should appropriate action in order to request any in-patient clinical records pertaining to the Veteran's hospitalization from September 1, 1969 to September 3, 1969.  The Health Record - Abstract of Service shows that the Veteran was assigned to HHB 2/321 ARTY, 3d BDE, 82nd ABN DIV during this time period.  The servicing medical activity is listed as the "Bn Aid Sta RVN".  Any records obtained should be associated with the claims folder or virtual folder.

3.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

4.  The RO then should appropriate action to contact the appellant in order to ask her to submit an authorization for release of records relating to the Veteran's terminal hospice care.  If a properly completed authorization is received, the RO must request copies of these records in accordance with 38 C.F.R. § 3.159(c)(1).  The appellant should also be advised that she may submit these records herself.  Any records obtained should be associated with the claims folder or virtual folder.  

5.  Thereafter, the RO should request a VA medical opinion for the purpose of determining the likely etiology of the Veteran's liver cancer.  The claims folder, to include any relevant electronic records, must be available for review by the examiner.  

The medical reviewer is requested to provide an opinion as to whether the Veteran's liver cancer at least as likely as not was due to an event or incident of service, to include the noted history of intestinal parasites and/or presumed Agent Orange exposure.  In making this determination, the examiner is requested to discuss the common causes of the liver cancer and to address the Veteran's post-service history of hepatitis C and cirrhosis.  

A complete rationale must be provided for any opinion offered.  

6.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


